Exhibit 10.1

 

January 10, 2005

 

Confidential

 

Steve Coggins

 

Dear Steve

 

I am writing formally to accept your notice of resignation from SGI and SGI Ltd.
 We appreciate your willingness to continue your service to SGI during the
notice period prior to your retirement subject to the following changes to your
role and to your employment terms and conditions during your notice period.

 

Changes to terms and conditions of employment effective 10 January 2005

 

New role/job title

Chairman EMEA

 

 

Reporting  to

Chairman/CEO

 

 

Remuneration

You will be paid a basic salary of £18,000 for the remainder of the month of
January, via the payroll in the normal way.

 

 

Bonuses

You will no longer be eligible for the Sales Executive Compensation Plan,
Executive Incentive Plan or any other SGI bonus programme and your participation
in any bonus programme applicable for Q3 FY05 and beyond is terminated without
proration.

 

 

Employment Continuation
Agreement

The Employment Continuation  Agreement dated as of 23 October 2001 between you
and SGI is terminated effective 10 January 2005 and will have no further force
and effect.

 

 

Officer/ Directorships

Effective 10 January 2005, you will no longer be an officer of SGI. You will
resign your positions as officer and/or director of any affiliate of SGI
immediately upon the earlier of (i) the End Date (as defined below) or (ii) the
request of the EMEA Legal Director.

 

--------------------------------------------------------------------------------


 

Proprietary Information

All terms of your Employee Non-Disclosure Agreement will continue in full force
and effect.

 

Changes to terms and conditions of employment effective 1 February 2005

 

Hours of work

From 1 February 2005  to the End Date  you will work on a part-time basis (25%
of normal working month) until 30 June 2005 (in total, 27 days, less 3.5 days’
paid vacation = 23.5 days) to be worked in line with business needs at the
direction of Philippe Miltin and/or the CEO.

 

 

End Date

30 June 2005 (or such later date as may be agreed pursuant to this agreement). 
Any extensions beyond this planned End Date will be made by mutual written
agreement on a month by month basis. You will not be entitled to receive any
redundancy or other termination payment at the End Date, or to any pay in lieu
of notice.

 

 

Remuneration

You will be paid a basic salary of £6,000 per month from 1 February – 30 June
(Full time annual equivalent of £72,000), via the payroll in the normal way. Any
additional days worked during this period must be agreed in advance and in
writing with the Chairman/CEO and will be paid on a pro-rata basis.

 

Your employment benefits effective 1 February 2005

 

Car Allowance

Car Allowance of £1,030 per month

 

 

Paid holidays

Your prorated paid holiday entitlement will be 2 days in January. From February
– June it will be 3.5 days including public holiday allowance. (From February,
holidays will accrue at .5 days plus .2 days’ public holiday, so total .7 of a
day per month)

 

 

Pension

Your monthly employee and employer pension contributions will be based on your
new basic annualized salary.

 

 

Life  assurance

Your life assurance cover will continue but will be based on your new basic
annualized salary.

 

 

Sick pay &
Permanent
Health insurance

Your entitlement to permanent health insurance cover will continue but any
benefits paid will be based on your new basic annualized salary.

 

2

--------------------------------------------------------------------------------


 

Travel insurance

Your Travel Insurance cover under BUPA and your cover under the Global Business
Travel Policy will continue unchanged.

 

 

 

EAR

You will continue to be eligible to use the EAR scheme.

 

 

 

ESPP

You will no longer be eligible to participate in the Employee Stock Purchase
Plan as under the plan rules, employees must work at least 20 hours per week.

 

 

 

Stock Options

Your stock options will continue to vest during this extended notice period
pursuant to the terms of the Amended and Restated 1993 Long-Term Incentive Stock
Plan and applicable option agreement(s). Following the End Date, you may
exercise all the stock options which have vested up to your End Date in
accordance with the terms of the applicable option agreement(s).

 

All other terms and conditions of your employment will remain unchanged. Please
confirm your acceptance of these terms and conditions by signing below and
returning this letter to me.

 

Yours sincerely,

 

 

/s/ Larry Hicks

 

Larry Hicks

VP Human Resources

 

For Silicon Graphics Ltd and Silicon Graphics, Inc.

 

I confirm my acceptance of the above terms and conditions

 

 


SIGNED


/S/ STEVE COGGINS


 


NAME


STEVE COGGINS


 


 


 


 


 

Date

1/10/05

 

 

 

 

3

--------------------------------------------------------------------------------